Citation Nr: 0209758	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  98-13 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a right wrist fracture, presently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to May 
1946 and from December 1948 to August 1952.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a January 1998 rating decision 
rendered by the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which increased the 
rating for the veteran's right wrist disorder to 10 percent 
effective July 29, 1997.

In April 2000, the Board remanded the case to the RO for 
further evidentiary development.  Said development having 
been completed, the case is returned to the Board for further 
appellate consideration. 

The Board notes that the veteran was scheduled to appear at 
an August 2002 hearing before a Member of the Board sitting 
at Washington, DC.  However, in June 2002, the veteran 
indicated that he would not be able to attend the hearing.  
He further stated that did not request that the hearing be 
rescheduled.  Accordingly, the Board finds that the veteran 
has requested a withdrawal of his hearing request at the 
matter is ready for appellate consideration.  

In March 2002, the veteran submitted a statement in which he 
listed his complaints as that of a wrist injury and arm 
(shoulder) condition.  He attached a private medical record 
addressing the etiology of a present shoulder disability.  
This matter is referred to the RO, as the statement may 
constitute an informal claim for service connection for a 
shoulder disorder.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's residuals of a right wrist fracture are 
manifested by fatigability, weakness, incoordination, pain, 
and limitation of motion.

3.  The evidence does not show that the veteran presently has 
ankylosis of the right wrist, x-ray evidence of involvement 
of 2 or more minor joint groups, or paralysis of the radial 
nerve.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a fracture of the right wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp.2001); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic 
Code 5215 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The veteran was informed of the 
information necessary to substantiate his claim by means of a 
statement of the case and supplemental statement of the case 
issued during the course of this appeal.  Accordingly, the 
Board finds that the duty to inform the veteran of required 
evidence to substantiate his claim has been satisfied.  38 
U.S.C.A. § 5103(a).  

The VCAA also provides that VA has a duty to assist the 
claimants in developing their claims.  VA is specifically 
required to make "reasonable efforts to obtain relevant 
records (including private records)."  38 U.S.C.A. § 5103A.  
The veteran has not referenced, nor does the evidence show, 
the existence of any additional medical evidence that is not 
presently associated with the claims folder.  On the 
contrary, in a June 2002 statement, he stated that he felt 
that "sufficient evidence has been provided in order to 
resolve this issue in my favor."  According, the Board finds 
that VA's duty to assist the claimant in this regard is 
satisfied.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  In the present case, 
the veteran was afforded VA examinations for compensation and 
pension purposes in December 1997, July 2001, and August 
2001. 

The RO has completed all development of this claim and 
notified the veteran of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied.

Evidentiary Background:  A May 1946 rating decision awarded 
service connection residuals of a right wrist fracture.  A 
noncompensable disability rating was assigned, effective May 
11, 1946.  

A March 1984 VA examination report indicates that the 
veteran's residuals of a right wrist fracture were not 
bothering him. 

VA outpatient treatment records dated from September 1997 to 
December 1997 show that the veteran complained of pain, 
numbness, and limited motion of his right wrist.  X-ray 
findings revealed osteonecrosis from his prior fracture with 
degenerative changes.  As noted in a September 1997 
neurological report, nerve conduction findings were 
significant for probable right radial sensory neuropathy.  
The outpatient treatment records indicated that surgery was 
recommended, but the veteran declined.

A December 1997 VA examination report notes that the veteran 
complained of increasing pain and dysfunction (fatigability, 
weakness, pain, and incoordination) with his right wrist.  He 
was right hand dominant but had to perform more tasks with 
his left hand.  The examiner noted that the veteran's right 
hand was weak.  The wrist extended fully, but flexed to only 
30 degrees.  There was tenderness and pain on motion.  The 
veteran could make a complete fist with his right hand and 
extend his fingers normally.  He was able to punch, hold and 
grasp with the hand, but reported pain while doing so.  The 
examiner rendered an impression of residual fracture of the 
right navicular bone with significant fatigability, weakness, 
incoordination and pain, that has been especially severe for 
the past three years.

A March 1998 private medical record from Dr. David A. Thull, 
an orthopedic surgeon, shows that the veteran was having 
"significant wrist pain and limitation."  He also reported 
soreness in his forearm and arm.  Range of motion of his 
right wrist was recorded as follows:  dorsiflexion to 60 
degrees; palmar flexion to 20 degrees; ulnar deviation to 15 
degrees; radial deviation to 0 degrees; pronation to 75 
degrees; and supination to 60 degrees.  X-ray findings showed 
a SLAC (scapholunate advanced collapse) type wrist with 
radial scaphoid arthritis and capitate lunate arthritis due 
to his old fracture.  He also had some base joint arthritis 
that the examiner felt was potentially unrelated.  The 
examiner noted that surgical options were available to treat 
the veteran's right wrist disability.  While radial sensory 
denervation was noted on a prior EMG, the examiner noted that 
the veteran denied numbness in the dorsum of his hand.  

A July 2001 VA peripheral nerves examination report indicates 
that the veteran reported numbness and tingling in his right 
hand thumb.  These sensations occurred for 10 to 15 minutes 
at a time usually every 4 or 5 days.  He also reported 
chronic pain that he felt was getting worse.  The veteran had 
noticed a hollowing out of the right first dorsal 
interosseus.  The examiner reviewed the medical records and 
noted that an EMG conducted five years prior to the 
examination suggested a right radial sensory neuropathy; 
however, it was noted that a private physician noted no 
symptoms related to nerve injury.  The examination report 
notes that the veteran did not have a clear-cut Tinel's sign.  
There was some mild atrophy in the first dorsal interosseus 
on the right compared to the left and strength testing of the 
right hand demonstrated 4-/5 strength due to pain.  There was 
also marked limitation of motion of the right wrist.  Sensory 
examination to light touch, pin, and vibration were normal; 
although, mild hypoesthesia was noted over the base of the 
right thumb compared to the left.  The examiner opined that 
while it was possible that the veteran injured his right 
radial sensory nerve during active duty, it was most likely 
that this injury would have healed at this time.  EMG studies 
were ordered; however, the examiner felt that an injury to 
the right radial nerve, if present, would make only a "most 
minimal contribution to the [veteran's] overall problem."

In August 2001, the veteran underwent VA neurological 
testing.  The examination report notes that the veteran had 
normal right median and ulnar nerve conduction velocities and 
motor wrist latencies.  He also had normal bilateral distal 
sensory latencies of the median, ulnar, and radial nerves.  
The examiner noted that the findings represented a normal EMG 
with no denervation.  An impression of normal electrical 
examination is rendered.

A November 2001 statement from the veteran indicates that he 
had not received any medical treatment for his right arm 
since March 1998.

A March 2002 medical report from Dr. Thull indicates that the 
veteran reported that his wrist pain was increasing with more 
limited motion and disuse of the right arm.  He reported that 
his right arm was getting weak with shoulder pain and loss of 
use of his shoulder.  Examination of the veteran's hand 
revealed obvious moderate dorsal radial swelling and positive 
grind test.  Wrist motion was limited to 30 degrees of 
dorsiflexion, 15 degrees of palmar flexion, and slightly 
limited pronation and supination.  Some atrophy was also 
noted in the hand.  Vascular status was intact.  X-ray 
findings showed scaphoid nonunion that has lead to radial 
scaphoid arthritis.  The veteran also had thumb base joint 
arthritis.  Lunate radius articular surface appeared intact 
though he had degenerative changes between the capitate and 
the lunate.  Dr. Thull felt the veteran's shoulder 
symptomatology was due to a massive rotator cuff tear that he 
felt was due to the veteran's in-service fall that injured 
his wrist.  

Legal Criteria:  Disability evaluations are determined by the 
application of the VA Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3.

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1999), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is to be rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involves.  However, when the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
disability rating is warranted with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  

Schedular evaluations for disabilities of the wrist are found 
under Diagnostic Codes 5214 and 5215. 38 C.F.R. § 4.104.  
Diagnostic Code 5214 provides that bony fixation or ankylosis 
of the wrist of the major extremity warrants a 30 percent 
rating when it is favorable, in 20 to 30 degrees 
dorsiflexion.  A 40 percent rating is warranted when the 
ankylosis is in any other position except favorable.  A 50 
percent rating is warranted when ankylosis is unfavorable, in 
any degree of palmar flexion, or with ulnar or radial 
deviation.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

Diagnostic Code 5215 provides that a 10 percent evaluation is 
warranted for limitation of wrist motion where palmar flexion 
is in line with the forearm, or where dorsiflexion is less 
than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must also be considered.  Examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain on use or due to 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Diagnostic Code 8514 is applied for incomplete or complete 
paralysis of the musculospiral nerve (radical nerve).  This 
diagnostic code provides for a 70 percent rating for the 
dominant hand, based upon the following: complete paralysis 
with drop of the hands and fingers, wrist and fingers 
perpetually flexed, the thumb adducted falling within the 
line of the outer border of the index finger; cannot extend 
hand at wrist, extend proximal phalanges of fingers, extend 
thumb, or make lateral movement of wrist; supination of hand, 
extension and flexion of elbow weakened, the loss of synergic 
motion of extensors impairs the hand grip seriously; total 
paralysis of the triceps occurs only as the greatest rarity.  
A 50 percent evaluation is applicable for severe incomplete 
paralysis, a 30 percent evaluation is applied for moderate 
incomplete paralysis, and a 20 percent evaluation is 
appropriate for mild incomplete paralysis.  

Analysis:  The veteran contends that his right wrist 
disability is more severe than presently evaluation.  For the 
reasons set forth below, the Board finds that his contentions 
are not supported by the evidence and an increased disability 
rating is not warranted for this service-connected 
disability. 

The Board initially notes that, as there is no evidence of 
ankylosis of the veteran's right wrist, Diagnostic Code 5214 
is not applicable to this case.  The objective medical 
evidence shows that the veteran presently has limitation of 
motion of the right wrist.  Normal wrist joint motion 
includes a range of motion from 70 degrees of dorsiflexion 
(extension) to 80 degrees of palmar flexion and 45 degrees of 
ulnar deviation to 20 degrees of radial deviation.  38 C.F.R. 
§ 4.71, Plate I

While the veteran has objective findings of limited motion, 
the recorded range of motion findings do not met the 
schedular criteria for a compensable evaluation set forth 
under Diagnostic Code 5215.  The evidence as set forth above 
does not show that the veteran has limitation of wrist motion 
where palmar flexion is in line with the forearm.  On the 
contrary, his recorded range of palmar flexion has varied 
from 15 degrees to 30 degrees.  Similarly, the evidence does 
not show that dorsiflexion is less than 15 degrees.  Recorded 
range of dorsiflexion has varied from 30 degrees to full 
motion. 

While the specific limitation of motion findings necessary 
for a compensable evaluation are not met under Diagnostic 
Code 5215, the Board must consider the level of functional 
impairment caused by this disability.  The evaluation of a 
service-connected disability involving a joint rated on 
limitation of motion requires consideration of functional 
loss due to pain under 38 C.F.R. § 4.40, and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In the present case, the 
Board notes that the evidence shows that the veteran has 
significant functional impairment due to his service-
connected right wrist disability.  Both private and VA 
medical examiner have noted significant fatigability, 
weakness, incoordination, and pain.  In light of these 
findings, the Board finds that the functional loss exhibited 
by the veteran's service-connected right wrist disability 
more closely approximates the criteria for a 10 percent 
disability rating under Diagnostic Code 5215 for limitation 
of motion.  

Having determined that a compensable evaluation is warranted 
for the veteran's residuals of a fracture of the right wrist, 
the Board finds that the criteria for a rating excess of 10 
percent are not met for this disability.  While Diagnostic 
Code 5215 does not provide a rating in excess of 10 percent, 
a 20 percent disability evaluation is available under 
Diagnostic Code 5010 when there is x-ray evidence of 
involvement of 2 or more major or minor joint groups.  
However, the veteran's degenerative changes resulting from 
his right wrist fracture do not involve 2 or more major or 
minor joint groups.  Accordingly, the Board finds that the 
criteria for an increased rating under Diagnostic Code 5010 
are not met.

The Board notes that the veteran has complained of 
neurological symptoms, such as tingling and numbness in his 
right wrist.  It is noted that a 1997 VA neurological report 
noted that nerve conduction findings were significant for 
"probabl[y] right radial sensory neuropathy."  However, 
subsequent medical evidence does not show that he has such 
neurological symptomatology.  The March 1998 statement from 
Dr. Thull notes that while radial sensory denervation was 
noted in the past by EMG, the veteran denied present 
numbness.  Similarly, in July 2001, a VA examination noted 
that while it was possible that the veteran injured his right 
radial sensory nerve in service, this injury most likely 
would have healed.  This opinion is supported by subsequent 
neurological testing in August 2001 that revealed a normal 
EMG with no denervation.  A physician reviewed these findings 
and rendered an impression of normal electrical examination.  
In light of the neurological findings above, the Board finds 
that the veteran does not presently have paralysis of the 
radial nerve.  Accordingly, an increased disability 
evaluation under Diagnostic Code 8514 is not warranted.  The 
veteran is able to move his wrist and grip and extend his 
fingers.  He meets none of the criteria for a higher 
evaluation under this diagnostic code.

The Board has carefully reviewed the evidence of record and 
has not identified any evidence which would lead to the 
assignment of a disability rating above 10 percent, either 
under the schedular criteria or with the application of any 
other law or VA regulation.  

In determining that the veteran is not entitled to a 
disability evaluation in excess of 10 percent rating for his 
right wrist disability, the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Inasmuch as the preponderance of the evidence is against the 
veteran's claim, the reasonable doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, for the reasons and bases stated above, an 
increased disability rating for the veteran's right wrist 
disability is denied. 


ORDER

A rating in excess of 10 percent for residuals of a right 
wrist fracture is denied.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

